DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18, 21, 23, 24, 32, and 34-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2012/0109052 A1) in view of Raab et al. (US 2013/0046245 A1).
With regard to claims 16 and 32, Wei et al. teach an injection device for administering a drug, the injection device comprising: a cartridge holder adapted to receive a drug cartridge (Fig. 2 member I, [0015] the holder I can directly receive medicament or can receive a cartridge), the cartridge holder comprising an adapter (Fig. 2 portion at F); a hollow injection needle having a proximal tip adapted to pierce a septum so as to establish a fluid communication between the drug and the hollow injection needle (Fig. 2 needle 14 end 16 pierces septum S, [0015]), wherein the hollow injection needle is arranged in a needle hub adapted to be moved relative to the cartridge holder and axially fixed in the needle hub (Fig. 2 member 12 is fixed to the needle, [0014] the hub has cooperating threads 26 which engage with F such that the hub moves relative to the cartridge holder); and a cap arrangeable over the cartridge holder in a manner to cover the hollow injection needle (Fig. 1 member 44), wherein, in an initial state, the drug cartridge is arranged within the cartridge holder with the septum axially 
 	With regard to claims 18, 23, and 39, the threaded connection between 26 and F, between the hub and the adapter, result in the adapter telescoping with the hub.
With regard to claims 21 and 36, see [0031] and exemplary Figs. 3, 6, and 7 members 54 and 56, various connection structures can be provided within the cap to seat/fix the needle hub.

With regard to claim 34, as illustrated with Raab et al., the distal end of the cartridge fits within the adapter portion of the holder (Fig. 3 of Raab et al.), the cap is taken to be in an initial position when it is attached and it overlaps/covers both the adapter and cartridge held within, it then moves to its fully fixed position upon complete rotation.  
With regard to claim 35, the adapter necessarily has an orifice, otherwise the needle would not be able to be inserted to pierce the septum, generally visible in Raab et al. Fig. 1 at the distal end of 16.
With regard to claim 37, Wei et al. teach an injection device for administering a drug, the injection device comprising: a cartridge holder adapted to receive a drug cartridge (Fig. 2 member I, [0015] the holder I can directly receive medicament or can receive a cartridge); a hollow injection needle having a proximal tip adapted to pierce a septum so as to establish a fluid communication between the drug and the hollow injection needle (Fig. 2 needle 14 end 16 pierces septum S, [0015]); and a cap arrangeable over the cartridge holder in a manner to cover the hollow injection needle (Fig. 1 member 44), wherein, in an initial state, the drug cartridge is arranged within the cartridge holder with the septum axially spaced from the proximal tip of the hollow injection needle, wherein the injection device comprises a threaded interface adapted to move the hollow injection needle toward the septum for piercing the septum on movement of the cap relative to the cartridge holder ([0030] cap member 44 remains on the hub and is moved/rotated with the hub to engage the holder, the needle pierces the septum as the threaded connection between 26 and F is complete, the needle necessarily moves from a position where the septum is spaced from the needle to where the needle pierces the septum); wherein the threaded interface is between an adapter (Fig. 2 portion at F) and a 
With regard to claim 38, Wei et al. teach an injection device for administering a drug, the injection device comprising: a cartridge holder adapted to receive a drug cartridge (Fig. 2 member I, [0015] the holder I can directly receive medicament or can receive a cartridge), the cartridge holder comprising an adapter (Fig. 2 portion at F); a hollow injection needle having a proximal tip adapted to pierce a septum so as to establish a fluid communication between the drug and the hollow injection needle (Fig. 2 needle 14 end 16 pierces septum S, [0015]), wherein the hollow injection needle is arranged in a needle hub adapted to be moved relative to the cartridge holder and axially fixed in the needle hub (Fig. 2 
With regard to claim 40, the threaded connection between 26 and F is between the hub and the adapter.

Claims 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2012/0109052 A1) and Raab et al. (US 2013/0046245 A1) as applied to claim 23 above, and further in view of Schwarz (US 3,967,621).
With regard to claims 31 and 33, Wei et al. teach various friction or mechanical connections can be used to retain the hub within the cap 44 such that the cap can be removed after the hub is connected and re-mounted after use to cover the needle ([0031]).  Wei et al. do not specifically disclose the cap moves distally relative to the holder in a direction opposite the movement of the needle.  However, Schwarz teaches using two threaded connections such that as the needle is threadably engaged with the injection device the cover is simultaneously removed in the distal direction (Col. 2 lines 29-41).  It would have been obvious to a person having ordinary skill in the art at the time to use an oppositely threaded connection between the cap and the hub in Wei et al. as Wei et al. teach using various frictional or mechanical connections and using an oppositely threaded arrangement as taught by Schwarz allows the cap to be removed concurrently with the connection of the hub. 

Allowable Subject Matter
Claims 25-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783